In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-01088-CR
____________

ROBERT LEE JESSIE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 185th District Court
Harris County, Texas
Trial Court Cause No. 1135510



MEMORANDUM  OPINION
	On January 4, 2008, appellant, Robert Lee Jessie, filed a motion to dismiss this
appeal.  The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
	We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
	We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).